DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 10/23/2020. As directed by amendment: Claims 1, 13, 17-18, 21, and 23-24 were amended. Claims 2 and 5-12 were not amended. Claims 3-4, 14-16, 19-20, 22, and 25 were cancelled. Claims 26-33 were newly added. Thus, Claims 1-2, 5-13, 17-18, 21, 23-24, and 26-33 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-10, 12-13, 17, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (“Wang”, US 20160085594) in view of Boyapalle et al (“Boyapalle”, US 20170257303).
Regarding Claim 1, Wang teaches at least one non-transitory machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to: 
receive, via a communications network, context information associated with an operating environment of a first set of edge devices (par 93; par 33; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120.), 
wherein the first set of edge devices comprise a plurality of computing resources (par 93; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs.), 
and wherein the context information indicates an availability of the plurality of computing resources (par 93; par 61; par 57; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The candidate VTSs are available VTSs.); 
receive, via the communications network, workload information associated with a second set of edge devices (par 91; par 33; par 41; The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120.), 
wherein the workload information indicates processing to be performed (par 91; par 41; The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information.); 
determine workload assignments based on the context information and the workload information (par 91-96; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030.), 
wherein the workload assignments are to distribute the processing to be performed across the first set of edge devices based on the availability of the plurality of computing resources of the first set of edge devices (par 91-96; par 61; par 57; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The candidate VTSs are available VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The VTS may borrow resources from another VTS in order to meet the requirements of the request 1018 (workload assignments). Thus, processing is distributed across a subset of the VTSs (first set of edge devices).); 
and transmit, via the communications network, the workload assignments to the first set of edge devices (par 95-96; par 33; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs.  The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120.), 
wherein the first set of edge devices are to perform the processing based on the workload assignments (par 91-96; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030.).
Wang does not explicitly teach sensor data captured by the second set of edge devices; on the sensor data captured by the second set of edge devices.
Boyapalle teaches sensor data captured by the second set of edge devices (par 120); 
on the sensor data captured by the second set of edge devices (par 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements of Boyapalle because it enables for the system to take full advantage of the (Boyapalle; par 25).
Regarding Claim 2, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches wherein the first set of edge devices and the second set of edge devices are configured to connect to the communications network at an edge of the communications network (Fig. 1, elements {110, 120, 130, 140}, par 32-33; par 41; par 3; The first set of edge devices are IoT entities that contain a subset of the VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120. The VTCs and VTSs may reside in various IoT entities as depicted in Figs. 1-3 such as the IoT entities 130 or the IoT server 160, which are at the edge of the Edge Network 110 or the edge of the core network 120. Paragraph 3 mentions that IoT entities may include devices, gateways, routers, servers, etc.).
Regarding Claim 5, Wang and Boyapalle teach the storage medium of Claim 1. 
Wang further teaches wherein the instructions further cause the machine to: receive, from a broker managing a third set of edge devices, context information for the third set of edge devices (par 91-96; Fig. 16, element 1660, par 116; The third set of edge devices are IoT entities that contain another subset of the VTSs. The broker is the VTB 1020. The context information is the list of candidate VTSs.), 
wherein the context information identifies an operating environment of the third set of edge devices based on information (par 91-96; Fig. 16, element 1660, par 116; The third set of edge devices are IoT entities that contain another subset of the VTSs. The broker is the VTB 1020. The context information is the list of candidate VTSs. The list identifies candidate VTSs (operating environment).); 
determine workload assignments for the third set of edge devices based on the context information for the third set of edge devices and based on the workload information (par 91-96; Fig. 16, element 1660, par 116; The third set of edge devices are IoT entities that contain another subset of the VTSs. The context information is the list of candidate VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030.); 
and transmit the (response) for the third set of edge devices to the broker managing the third set of edge devices (par 95-96; par 33; par 41; The third set of edge devices are IoT entities that contain another subset of the VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The broker is the VTB 1020.).  
Wang does not explicitly teach from one or more sensors; workload information.
Boyapalle teaches from one or more sensors (par 120); 
workload information (par 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements of Boyapalle because it enables for the system to take full advantage of the (Boyapalle; par 25).
Regarding Claim 7, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches wherein a broker manages the first set of edge devices and the second set of edge devices (Fig. 10, element 1020, par 91-96; par 41; The VTB is the broker. The first set of edge devices are IoT entities that contain a subset of the VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs.).  
Regarding Claim 9, Wang and Boyapalle teach the storage medium of Claim 7.
Wang further teaches wherein the broker is a distributed broker (Fig. 5, elements {513, 514}; par 0041; par 0046; The VTBs 513 (first broker) and 514 (second broker) comprise a distributed broker.).
Regarding Claim 10, Wang and Boyapalle teach the storage medium of Claim 7.
Wang further teaches wherein the broker is an inter-edge broker (Fig. 16, elements {1640, 1641}, par 0119; VTB 1641 is on the edge inside of the provider network 1640.).  
Regarding Claim 12, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches wherein the instructions that cause the machine to determine the workload assignments based on the context information and the workload information further cause the machine to determine the workload assignments based on a service level requirement (par 91-96; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The virtualization request 1018 (workload assignments) is based on the creation of certain required virtual resources (service level requirement).).
Regarding Claim 13, Claim 13 can be rejected with the same reasoning as Claim 1.
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 5.
Regarding Claim 21, Wang teaches a network interface to communicate over a network (par 32-33; The communications network is the combination of the edge network 110 and the core network 120. Each entity uses an interface to communicate via the network.); 
and a processor to (par 32-33; par 41): 
via the network interface (par 32-33; Each entity uses an interface to communicate via the network.).
The remainder of Claim 21 can be rejected with the same reasoning as Claim 1.
Regarding Claim 23, Claim 23 can be rejected with the same reasoning as Claim 5.
Regarding Claim 24, Claim 24 can be rejected with the same reasoning as Claim 1.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Boyapalle in view of Lachman et al (“Lachman”, US 20170329808).
Regarding Claim 6, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches wherein the instructions further cause the machine to transmit, (the response) for a third set of edge devices to a broker managing the third set of edge devices (par 95-96; par 33; par 41; The third set of edge devices are IoT entities that contain another subset of the VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120. The broker is the VTB 1020.).
Wang does not explicitly teach via out-of-band interface; workload assignments.
Boyapalle teaches workload information (par 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements of Boyapalle because it enables for the system to take full advantage of the capabilities and capacities of a client information handling system in order to improve performance (Boyapalle; par 25).
Wang and Boyapalle do not explicitly teach via out-of-band interface.
Lachman teaches via an out-of-band interface (par 0005; par 0053).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Boyapalle with the out-of-band interface of Lachman because it allows for a separate channel outside of the main channel in order to provide non-overlapping channels to improve network performance (Lachman; par 0005).
Regarding Claim 18, Claim 18 can be rejected with the same reasoning as Claim 6.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Boyapalle in view of Seed et al (“Seed”, US 20160248871).
Regarding Claim 8, Wang and Boyapalle teach the storage medium of Claim 7.
Wang and Boyapalle do not explicitly teach wherein the broker is a centralized broker.
wherein the broker is a centralized broker (Fig. 9, element 203, par 0108).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Boyapalle with the central message broker of Seed because it reduces the complexity of having devices communicate with multiple brokers by requiring only a single transport connection to one message broker (Seed; par 0108). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Boyapalle in view of Akireddy et al (“Akireddy”, US 20160014140).
Regarding Claim 11, Wang and Boyapalle teach the storage medium of Claim 7.
Wang and Boyapalle do not explicitly teach wherein the broker is a federated broker.  
	Akireddy teaches wherein the broker is a federated broker (par 0076).  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Boyapalle with the federated brokers of Akireddy because it enables brokers to be federated at different levels, so that brokers may be identified based on their type of tasks, requests, and communications networks (Akireddy; par 0076).
Claims 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Boyapalle in view of Nasir et al (“Nasir”, US 20170195424).
	Regarding Claim 26, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches wherein the workload information further indicates (par 91; par 33; par 41; The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information.): 
a type of the sensor data to be processed; a volume of the sensor data to be processed; or an age of the sensor data to be processed.  
Nasir teaches a type of the sensor data to be processed (par 49-51; par 22); 
a volume of the sensor data to be processed (par 65; par 22); 
or an age of the sensor data to be processed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Boyapalle with the periodic scheduling of forwarding data of Nasir because it allows for collected data to be sent at off-peak times in order to improve overall performance of the system during peak times.
Regarding Claim 27, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches of the plurality of computing resources (par 93; The first set of edge devices are IoT entities that contain a subset of the VTSs.).  
Wang does not explicitly teach wherein the context information further indicates: resource capabilities; and current resource utilization.
Boyapalle teaches wherein the context information further indicates: 
resource capabilities (par 120); 
and current resource utilization (par 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements of Boyapalle because it enables for the system to take full advantage of the capabilities and capacities of a client information handling system in order to improve performance (Boyapalle; par 25).
Regarding Claim 28, Claim 28 can be rejected with the same reasoning as Claim 26.
Regarding Claim 29, Claim 29 can be rejected with the same reasoning as Claim 27.
Regarding Claim 30, Claim 30 can be rejected with the same reasoning as Claim 26.
Regarding Claim 31, Claim 31 can be rejected with the same reasoning as Claim 27.
Regarding Claim 32, Claim 32 can be rejected with the same reasoning as Claim 26.
Regarding Claim 33, Claim 33 can be rejected with the same reasoning as Claim 27.
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Independent Claims 13, 21, and 24 have been amended to recite similar elements. The Examiner contends that the previous versions of these claims are obvious in view of the Wang- Boyapalle combination. Office Action at 2. However, Applicant respectfully submits that these claims are allowable at least because the cited combination fails to disclose, teach, or suggest the claim elements identified above. 
Examiner’s Response: Wang modified by Boyapalle is used to reject the newly amended claims. Please refer to the 35 USC § 103 section of the office action for more details.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gupta et al (US 20170235585), Abstract - Specialized, service optimized virtual machines are assigned to handle specific types of Internet of Things (IoT) devices. An IoT context mapping policy engine within the context of a virtualized network function manages IoT 
Kim et al (US 20070150589), Abstract - Provided are a context-awareness based system supporting autonomous system construction and a method of operating the system. A context-awareness based user system operating in association with at least one server providing system software and platform software includes a platform manager downloading at least one piece of software required to operate the user system from the server according to a context profile based on context information provided by a sensor and managing the downloaded software; and a profile cache storing at least one profile managed by the platform manager. Accordingly, user convenience can be maximized by autonomously modifying or reconstructing a system software structure in order to cope with various situations that arise when using a single user system.
Kyasanur et al (Multi-Channel Wireless Networks: Capacity and Protocols*, April 2005, University of Illinois at Urbana-Champaign, 20 pages), Abstract - Wireless technologies, such as IEEE 802.11a, provide for multiple non-overlapping channels. Typical multi-hop wireless network configurations have only used a single channel for the network. The available network capacity can be increased by using multiple channels, and nodes can be equipped with multiple interfaces to utilize the available channels. However, the number of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.A.C./Examiner, Art Unit 2444     

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444